Citation Nr: 1217831	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-23 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the upper extremities.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar and cervical spines.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for arthritis of the upper extremities, and found that new and material evidence had not been received to reopen the claim of service connection for disabilities of the lumbar and cervical spines.

The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The record reflects the Veteran initially requested a hearing before a Veterans Law Judge in conjunction with this appeal.  Such a hearing was scheduled for March 2012, but the Veteran failed to report and no good cause has been shown for this failure.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's arthritis of the upper extremities began in or is related to his active service.

3.  Service connection was previously denied for disabilities of the lumbar and cervical spines by an April 2002 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

4.  Although the evidence received since the last prior denial of service connection for disabilities of the lumbar and cervical spines was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for arthritis of the upper extremities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  New and material evidence not having been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar and cervical spines, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in September and October 2007, both of which were clearly sent prior to the April 2008 rating decision that is the subject of this appeal.  In pertinent part, these letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  In this case, both the September and October 2007 letters noted the prior denial of service connection for disabilities of the lumbar and cervical spines, the bases for that denial (that the disorder did not occur in nor was it caused by service), that new and material evidence was necessary to reopen the claim, and described the standard of new and material evidence by language consistent with the relevant regulatory provisions.  Accordingly, the Board finds that the Veteran has received adequate notification pursuant to Kent, supra.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there is outstanding evidence linking the etiology of his current disabilities to service.  As detailed in the Introduction, his hearing request is deemed withdrawn.  Although no VA medical examination has been accorded to the Veteran in this case, for the reasons detailed below the Board finds that the evidence of record is sufficient to adjudicate his claim of service connection for arthritis of the upper extremities, and that there is no reasonable possibility such development would substantiate this claim.  Regarding the lumbar and cervical spines, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Some chronic diseases, such as arthritis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran has previously indicated in a May 2001 statement that he was injured in a plane accident while on active duty.  He has also indicated that his arthritis of the upper extremities, as well as his degenerative disc disease of the lumbar and cervical spines, are due to his having to lift, carry, and move heavy oxygen bottles while on active duty.

The Board notes that the Veteran, as a lay person, is competent to describe his visible symptoms, such as pain.  However, he is not competent to diagnose a chronic disability as the cause of such pain, particularly in this case as specific medical testing is required to show the presence of arthritis (an internal condition).  Moreover, the record reflects that his disabilities of the upper extremities, as well as the lumbar and cervical spines, were first diagnosed years after his separation from service.  Therefore, a determination as to the actual diagnosis and etiology of the claimed disabilities is not subject to lay observation, but requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the Veteran's separation qualification records does indicate he worked as an oxygen plant operator for 23 months prior to discharge; that he produced oxygen for the use of aircraft on high altitude flights; that he manipulated valves that allowed air to pass through a series of units for compression, removal of nitrogen, carbon dioxide, and other gases and impurities; and that he allowed liquid oxygen to pass into expansion chamber and then compressed oxygen into high pressure cylinders.  In short, the Veteran's reports of working with oxygen bottles while on active duty are credible and consistent with his duties.

The Board also observes that a review of the Veteran's service treatment records reflect he was treated for various medical conditions during his active service, to include fistula, lipoma, phimosis, cellulitis of the left ankle, bronchitis, and that he underwent a left herniorrhaphy.  However, there is no indication of any injuries sustained in a plane accident documented by these records.  Further, nothing in these records reflects any treatment for arthritis or any other disability of the upper extremities.  In fact, both his September 1943 induction and March 1946 discharge examinations showed his musculoskeletal system was normal; he had no musculoskeletal defects at the time of these examinations.  Moreover, the first competent medical evidence indicating arthritis of the upper extremities, or any disability thereof, was years after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

Private medical records show that the Veteran was seen for arthritic pain of the hands in January 2008 and a contemporaneous x-ray report shows the Veteran had degenerative changes of the right hand.  However, no competent medical opinion is of record which relates the Veteran's current arthritis of the upper extremities to his active service, and the Board has already determined that such evidence is necessary to resolve this case.  Moreover, the Board concludes that no development on this matter is warranted in this case.  Simply put, there is no competent evidence possibly relating current arthritis to military service decades earlier.  In addition, the separation examination found the musculoskeletal system was without defect, there is no evidence of arthritis to any degree within one year of discharge from military service and the Veteran has nor reported continuity of symptomatology.  Accordingly, an examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

For these reasons, the Board has concluded that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's arthritis of the upper extremities was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.

Analysis - New and Material Evidence

Service connection was previously denied for disabilities of the lumbar and cervical spines by an April 2002 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Moreover, no evidence was received within one year of the date of that decision.  See 38 C.F.R. § 3.156(b).  Therefore, that decision is final.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The evidence of record at the time of the April 2002 rating decision consisted of the Veteran's statements, his service treatment records, and post-service medical records which cover a period through 2002.  

As indicated above, the Veteran indicated in a May 2001 statement that he sustained injuries in a plane accident while on active duty, and that he developed back problems from lifting, carrying, moving heavy oxygen bottles.  However, there was no indication of any back or neck problems (i.e., the lumbar and cervical spines) during active service.  Rather, he was found to have no musculoskeletal defects at the time of his March 1946 discharge examination.  Moreover, the first competent medical evidence documenting degenerative disc disease, or any disability, of the lumbar and cervical spines was years after his separation from service.

The April 2002 rating decision denied service connection for degenerative disc disease of the lumbar and cervical spines, among other things.  In pertinent part, it was noted that the service treatment records were silent regarding any complaint, diagnosis or treatment for a chronic back condition.  Further, it was found that the Veteran had submitted no medical evidence that any current back disability was related to his military service.

The evidence added to the record since the time of the April 2002 denial includes additional statements from the Veteran, as well as additional post-service medical records which cover a period through 2010.  The Board acknowledges that this evidence is "new" to the extent it was not previously of record.  Nevertheless, as detailed below, the Board finds that this evidence is not sufficient to reopen the previously denied claim.

In pertinent part, the Veteran has continued to contend that his lumbar and cervical spine disorders are due to his having lifted, carried, and moved heavy oxygen bottles while on active duty.  However, such contentions were advanced at the time of the prior denial.  He has provided no additional details or contentions that were not advanced at the time of the prior denial.  Although he contended in his June 2009 Substantive Appeal that he did not feel VA took into consideration all the medical evidence when making their decision, and indicated that he felt VA did not have all service treatment records, he has not identified what service treatment records are purportedly missing.  In that regard, the Board notes that the Veteran's service treatment records have been associated with the claims folder, including entrance and separation examination reports and clinical records.  

In sum, the Board finds that the Veteran's statements concerning incidents of service are cumulative and redundant of the evidence previously of record, and they do not present a reasonable possibility of substantiating this claim.

The additional post-service medical records continue to show treatment for degenerative disc disease of the lumbar and cervical spines.  However, the additional evidence continues to reflect these disabilities were first diagnosed years after service.  There is still no competent medical evidence which links the etiology of these disabilities to service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (Medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  Consequently, the Board finds that these medical records are cumulative and redundant of the evidence previously of record, and does not present a reasonable possibility of substantiating this claim.

There being no other evidence added to the record to support the Veteran's request to reopen, the Board finds that while the evidence received since the last prior denial was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  As such, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received to reopen the previously denied claim of service connection for degenerative disc disease of the lumbar and cervical spines, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for arthritis of the upper extremities is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar and cervical spines, the benefit sought on appeal is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


